DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cochran et al (Cochran) (D747187).
Regarding claim 1, Cochran teaches disposable creamer container (Fig. 1, where the container is capable of being used with cream), comprising: a container body (in the below annotated Fig. 1) having a base (in the below annotated Fig. 1), a sidewall (in the below annotated Fig. 1) extending upwardly from an outer perimeter (in the below annotated Fig. 1) of the base, and an open upper end (Fig. 7) defining an interior volume (Fig. 1) configured to store a 
Regarding claim 2, the sidewall comprises a unitary construction having tubular dimensions (Fig. 1).
Regarding claim 3, wherein the first group of ridges comprises a plurality of ridges disposed parallel to each other, each individual ridge defining a space between itself an adjacent ridge (Fig. 1).
Regarding claim 4, wherein the first group of ridges is configured to allow for the base of a first creamer container to be securely stacked on the base of a second creamer container (where the base is capable of such).
Regarding claim 6, wherein the lid is configured to maintain an airtight seal while secured to the perimeter flange of the sidewall (Fig. 1).
Regarding claim 7, wherein the lid comprises a pull tab (in the below annotated Fig. 1) disposed on an underside thereof, wherein the pull tab extends outwardly past the sidewall above the pour spout, when the lid is secured to the perimeter flange (Fig. 1).

Regarding claim 11, see claim 1, the rejection above and the annotated Fig. 1.
Regarding claim 12, wherein the sidewall comprises a unitary construction having tubular dimensions (Fig. 1).
Regarding claim 13, wherein the first group of ridges comprises a plurality of ridges disposed parallel to each other, each individual ridge defining a space between itself an adjacent ridge (Fig. 1).
Regarding claim 14, wherein the first group of ridges is configured to allow for the base of a first creamer container to be securely stacked on the base of a second creamer container (where the container is capable of such).
Regarding claim 16, wherein the lid is configured to maintain an airtight, seal while secured to the perimeter flange of the sidewall (Fig. 1).
Regarding claim 17, wherein the lid comprises a pull tab (in the below annotated Fig. 1) disposed on an underside thereof, wherein the pull tab extends outwardly past the sidewall above the pour spout when the lid is secured to the perimeter flange (Fig. 1).
Regarding claim 18, wherein the sidewall comprises semi-pliable construction allowing for deformation under light pressure while maintaining overall structure shape (where the sidewall is capable of such).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cochran, in view of Bemiss et al (Bemiss) (US3,716,180).
Regarding claim 5, Cochran DIFFERS in that it does not disclose the lid is attached with adhesive.  Attention, however is directed to Bemiss which discloses a lid can be attached with adhesive (Fig. 2 at 13).  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to modify Cochran, in view of Bemiss, by employing adhesive to the lid, in order to have an alternative, durable, means to attach the lid.  
Regarding claim 15, Cochran DIFFERS in that it does not disclose the lid is attached with adhesive.  Attention, however is directed to Bemiss which discloses a lid can be attached with adhesive (Fig. 2 at 13).  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention .  
Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cochran.
Regarding claim 9, Cochran DIFFERS in that it does not disclose the container has a volume to hold 0.75 fluid ounces of liquid.  However, a change in size or determining the optimum value is within the skill level of one of ordinary skill within the art.  Therefore, it would have been obvious, to one of ordinary skill within the art, to modify Cochran by employing the container to hold such a value of liquid, in order to have a container that a user desires to hold a particular amount of liquid.
Regarding claim 10, Cochran DIFFERS in that it does not disclose the container has a volume to hold 1.0 fluid ounces of liquid.  However, a change in size or determining the optimum value is within the skill level of one of ordinary skill within the art.  Therefore, it would have been obvious, to one of ordinary skill within the art, to modify Cochran by employing the container to hold such a value of liquid, in order to have a container that a user desires to hold a particular amount of liquid.
Regarding claim 19, Cochran DIFFERS in that it does not disclose the container has a volume to hold 0.75 fluid ounces of liquid.  However, a change in size or determining the optimum value is within the skill level of one of ordinary skill within the art.  Therefore, it would have been obvious, to one of ordinary skill within the art, to modify Cochran by employing the container to hold such a value 
Regarding claim 20, Cochran DIFFERS in that it does not disclose the container has a volume to hold 1.0 fluid ounces of liquid.  However, a change in size or determining the optimum value is within the skill level of one of ordinary skill within the art.  Therefore, it would have been obvious, to one of ordinary skill within the art, to modify Cochran by employing the container to hold such a value of liquid, in order to have a container that a user desires to hold a particular amount of liquid.



    PNG
    media_image1.png
    856
    886
    media_image1.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREEN K THOMAS/Primary Examiner, Art Unit 3736